            Case 3:20-cv-01213-FAB Document 4 Filed 05/06/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


 LUIS MANUEL TIRADO-MALDONADO, CIVIL NO. 2020-cv-1213
 DAMILKA PARRA TORIBIO and THE
 CONJUGAL          PARTNERSHIP
 COMPOSED BY THEM
                               RE: TORTS
     Plaintiffs
                               PLAINTIFFS REQUEST                           TRIAL     BY
 Vs.                           JURY

 JETBLUE AIRWAYS CORPORATION;
 CORPORATIONS A, B and C;
 INSURANCE COMPANIES X, Y and Z;
 JOHN DOE; JANE ROE

      Defendants


                                       COMPLAINT

TO THE HONORABLE COURT:

       Comes now the plaintiff, through the undersigned attorney, and, very respectfully,

states, alleged and pray:

                             I. JURISDICTION AND VENUE

       1.      This is a civil action arising under The Convention for the Unification of

Certain Rules for International Carriage by Air (“Montreal Convention”), which entered

into the force in the United States of America on November 4, 2003. See 28 May 1999,

ICAO Doc. 9740, reprinted in S. Treaty Doc. No. 106-45, 1999 WL 3392734. At all times

hereinafter mentioned, the United States of America and the Dominican Republic were

High Contracting Parties to the Montreal Convention.

       2.      JetBlue Airways Corporation (“JetBlue”) is a signatory of the convention.

       3.      The Montreal Convention covers all international carriage of persons

performed by an aircraft for reward. According to article 1 of the Montreal Convention, an

international carriage is any flight between two countries that have ratified the convention

or a domestic flight that also stops at a point in another foreign country. In addition,

according to article 17 of the treaty, a carrier is liable for damages sustained in the event

of any bodily injury of a passenger when the accident that caused the damage occurred

on board of the aircraft or in the course of any of the operations of embarking or

disembarking the aircraft.
             Case 3:20-cv-01213-FAB Document 4 Filed 05/06/20 Page 2 of 8




        4.      The accident subject of this Complaint took place in a jet bridge of Las

Américas International Airport while Mr. Luis Manuel Tirado-Maldonado was

disembarking a JetBlue aircraft following a flight from San Juan, Puerto Rico, to Santo

Domingo, Dominican Republic. Therefore, jurisdiction in this case is based on the

Montreal Convention and 28 U.S.C. § 1331.

        5.       Article 33 of the convention provides that the injured person can bring a

lawsuit in his or her permanent place of residence if said place is one in which the carrier

operates and in which the carrier conducts its business of carriage of persons from

premises leased or owned by it.

        6.      At the date of the subject accident and today, Mr. Tirado-Maldonado’s

permanent residence is San Juan, Puerto Rico. Further, at the date of the accident and

today, JetBlue operates air services to and from Puerto Rico and, upon information and

belief, leases a premise at Luis Muñoz Marín International Airport in Carolina, Puerto

Rico. Hence, pursuant to Article 33 of the Montreal Convention, the venue lies in this

district.

                                      II. THE PARTIES

        7.      Plaintiffs, Mr. Tirado-Maldonado and Dawilka Parra Toribio, are of legal age,

married and permanent residents of San Juan, Puerto Rico.

        8.      JetBlue is a corporation organized and existing pursuant to the laws of the

State of Delaware with its principal place of business in the State of New York. In addition,

at all times hereinafter mentioned, JetBlue was a domestic common carrier authorized to

conduct and engage in air transportation as the holder of certificates issued by the Federal

Aviation Administration of the United States of America pursuant to Part 121 of the

Federal Aviation Regulations as an Air Carrier in Air Commerce and in the course of which

business activity it owned, operated, controlled and maintained several types of aircrafts.

        9.      Corporations A, B and C are legal persons that provided services for

JetBlue related to disembarking of passengers from JetBlue flights, whose name is

currently unknown, and that are liable for the damages caused to the Plaintiffs.

        10.     John Doe and Jane Roe are natural persons are legal persons that provided

services for JetBlue related to disembarking of passengers from JetBlue flights, whose

name is currently unknown, and that are liable for the damages caused to the Plaintiffs.


                                                                                           2
         Case 3:20-cv-01213-FAB Document 4 Filed 05/06/20 Page 3 of 8




       11.    Insurance Companies X, Y and Z are the fictitious names of the insurance

companies that, at the time of the facts stated herein, issued and maintained in full force

and effect insurance policies for JetBlue, which provides defense and coverage for the

facts alleged herein.

                               III. THE FACTS AND DAMAGES

       12.    Mr. Tirado-Maldonado is a person with disability due to paraplegia that

requires a wheelchair to move around.

       13.    On May 7, 2019, JetBlue operated an aircraft as flight number 1937 from

Luis Muñoz Marín International Airport in Carolina, Puerto Rico, to Las Américas

International Airport in Santo Domingo, Dominican Republic.

       14.    On or around April 22, 2019, Mr. Tirado-Maldonado, whose JetBlue’s

TrueBlue number is 3842276704, purchased a plane ticket for air transportation from

JetBlue to travel from San Juan, Puerto Rico, to Santo Domingo, Dominican Republic,

and JetBlue accepted Mr. Tirado-Maldonado as fare paying passenger on board of said

flight number 1937.

       15.    Mr. Tirado-Maldonado traveled as scheduled on May 7, 2019, arriving to

Santo Domingo, Dominican Republic, at around 2:45 p.m.

       16.    After landing, Mr. Tirado-Maldonado had to wait for more than thirty (30)

minutes for his wheelchair.

       17.    Eventually, once all passengers and crew had left the aircraft and when the

maintenance crew was already working in the cabin, an employee, agent or servant acting

for and on behalf of JetBlue arrived to the cabin with a Transport Wheelchair, which was

not Mr. Tirado-Maldonado’s wheelchair, to take Mr. Tirado-Maldonado to the airport's

baggage claim area.

       18.    The JetBlue’s employee, agent or servant did not strap Mr. Tirado-

Maldonado’s legs to the Transport Wheelchair’s footrest in spite Mr. Tirado Maldonado

had told him that he was paraplegic and had no control over his legs.

       19.    Once outside the airplane and while at the platform of the jet bridge that

connects the airplane to the airport’s gate, the JetBlue’s employee, agent or servant did

not strap Mr. Tirado-Maldonado’s legs to the footrests but kept pushing the JetBlue’s

wheelchair very rapid and brusquely towards the gate.


                                                                                          3
          Case 3:20-cv-01213-FAB Document 4 Filed 05/06/20 Page 4 of 8




       20.     During the travel to the terminal, the Transport Wheelchair “jumped” when

its wheels passed by the first connector of the jet bridge causing Mr. Tirado-Maldonado’s

left leg to fall from the footrest.

       21.     Mr. Tirado-Maldonado requested the JetBlue’s employee, agent or servant

to stop the wheelchair since his left leg had fallen from the footrest and his foot was under

the wheelchair.

       22.     The JetBlue’s employee, agent or servant ignores Mr. Tirado-Maldonado

and kept pushing the wheelchair.

       23.       At some point and still in the jet bridge, Mr. Tirado-Maldonado heard a

popping noise followed by immediate pain and pressure sensation in his left leg.

       24.     In spite Mr. Tirado-Maldonado was begging and shouting him to stop, the

JetBlue’s employee, agent or servant kept pushing the wheelchair dragging Mr. Tirado-

Maldonado’s left foot and did not stop until he reached the airport’s gate around thirty

seconds later.

       25.     Rather than calling for emergency medical aid, to Mr. Tirado Maldonado’s

surprise, the JetBlue’s employee, agent or servant put the left leg back in the footrest and

kept the travel to the baggage claim area.

       26.     At the baggage claim area, the JetBlue’s employee, agent or servant

changed Mr. Tirado-Maldonado to his wheelchair and took his baggage outside the

building where Mrs. Parra Toribio was waiting to pick up Mr. Tirado Maldonado.

       27.     Mr. Tirado-Maldonado was scared and petrified seeing his leg deformed

and completely swollen.

       28.     In spite the evident physical injuries that Mr. Tirado-Maldonado had

suffered, the JetBlue’s employee, agent or servant abandoned Mr. Tirado-Maldonado

without offering or looking for any paramedical or medical aid.

       29.     Plaintiffs decided to make the car travel to Santiago where they arrived

about three hours later at nighttime.

       30.     Mr. Tirado-Maldonado was emotionally distress and worried that the

dragging of his left feet under the wheelchair for several minutes could have caused

permanent damage and deformity to said extremity. Because of that, on May 9, 2019, Mr.

Tirado Maldonado went to Centro de Especialidades Dr. Estrella, S.R.L., in Santiago,


                                                                                           4
          Case 3:20-cv-01213-FAB Document 4 Filed 05/06/20 Page 5 of 8




Dominican Republic where a physician diagnosed left tibial and fibular factures, placed

his leg on a hard cast and recommended surgery. Mr. Tirado-Maldonado rejected the

surgery recommendation since he had no insurance to cover for the surgery in the

Dominican Republic. However, Mr. Tirado-Maldonado agreed to visit the physician for

daily check-up and treatment of the injuries until his return to Puerto Rico on May 11,

2019.

        31.   On May 9, 2019, Mr. Tirado-Maldonado also e-mailed JetBlue’s customer

service center to inform what had happened but JetBlue failed to promptly answer his

claims.

        32.   In Puerto Rico, Mr. Tirado-Maldonado visited orthopedic surgeon Dr.

Ramón Collazo, who confirmed the fractures, placed the leg on a fiberglass splint and,

after three weeks of treatment, recommended amputation of the leg to avoid the long

treatment and uncertainty of the recovery of the fractures.

        33.   On May 13, 2019, JetBlue recognized by e-mail sent to Mr. Tirado

Maldonado that their “service failed to meet the standards set by the Department of

Transportation and [JetBlue’s] own high standards of customer service” but, again, failed

to address Mr. Tirado-Maldonado’s concern at the time, which was his health.

        34.   The fiberglass splint placed by Dr. Collazo caused an ulcer in Mr. Tirado-

Maldonado’s foot for which sought medical care and treatment from Dr. Leonardo

Valentín at Professional Hospital in Guaynabo.

        35.   In addition to treat the ulcer, Dr. Valentín referred Mr. Tirado-Maldonado to

Dr. José Suárez Castro, orthopedic surgeon, to look for a second opinion in relation to

the treatment of the fractures of the left leg.

        36.   Mr. Tirado-Maldonado         visited   Dr.   José E.   Suárez   Castro,   who

recommended conservative treatment in an attempt to save Mr. Tirado-Maldonado’s left

lower extremity.

        37.   Dr. Suárez Castro placed Mr. Tirado-Maldonado’s leg on a hard cast for

around ten months until the fractures finally healed.

        38.   Because of the hard cast, Mr. Tirado Maldonado developed several ulcers

in the left foot and ankle that required extensive treatment with Dr. Valentín and that

increased the risk of amputation.


                                                                                          5
          Case 3:20-cv-01213-FAB Document 4 Filed 05/06/20 Page 6 of 8




       39.    Mr. Tirado-Maldonado had to be submitted to several x-rays and imaging

studies to follow the progress of the healing of the fractures. It was not until February 25,

2020, that the fractures finally healed and, on or around that date, the physicians told Mr.

Tirado-Maldonado that the amputation could be ruled out.

       40.    Although paraplegic, Mr. Tirado-Maldonado has some sensation in his legs.

Therefore, Mr. Tirado-Maldonado felt some pain and abnormal sensations in his left leg

though this ordeal that has not concluded yet since the leg is still swollen and he still

needs to use a semi-cast and/or brace to ensure ankle protection and stability.

       41.    During the long ten months that the medical care and treatment lasted, Mr.

Tirado-Maldonado lived in permanent fear of losing his left leg due to the fractures and

ulcers caused by the JetBlue’s employee, agent or servant’s negligent operation of the

Transport Wheelchair.

       42.    The fractures and the ulcers related to the fractured together to the fear to

lose the left leg caused Mr. Tirado-Maldonado to be exhausted and unable to carry out

the duties related to his cigar manufacturing business named LMT Obsess Cigars. He

also had problems to sleep. In addition, although he is a person with disability, Mr. Tirado

Maldonado learned to be an independent person. However, these injuries made him very

dependent of his mother and wife, which brought him feelings of worthlessness and crying

spells. In sum, throughout this ordeal, Mr. Tirado-Maldonado has been depressed,

anxious, sad and irritable.

       43.    Because of the injuries caused by the JetBlue’s employee, agent or

servants to her husband, Mrs. Parra Toribio also suffered significantly as she saw Mr.

Tirado-Maldonado sad, moody and worried about his future. She felt hopeless and had

negative thoughts about the prognosis of Mr. Tirado-Maldonado’s leg. Because of that,

Mrs. Para Toribio also presented crying spells, mood changes and problems to sleep

throughout this ordeal.

                                           IV. LIABILITY

       44.    Because Mr. Tirado-Maldonado was in the process of disembarking,

pursuant to article 17 of the Montreal Convention, JetBlue is strictly liable for the injuries

and damages sustained by the Plaintiffs due to the JetBlue’s employee, agent or servant’s

operation of the wheelchair in said process of disembarking up to the sum of 113,000


                                                                                            6
          Case 3:20-cv-01213-FAB Document 4 Filed 05/06/20 Page 7 of 8




Special Drawing Rights (around $152,000 as of March 23, 2020), without excluding or

limiting its liability. However, since the damages suffered by the plaintiffs are not fully

compensated by said amount, over it, JetBlue may only limits its liability by proving that

the damages suffered by the Plaintiffs were not caused by negligence or wrongful conduct

of their employee, agent or servant, or that the damages were likely caused by the

negligence of a third party.

       45.    The person that did not strap Mr. Tirado-Maldonado’s leg to the footrests

and that pushed the wheelchair recklessly in the jet bridge was an employee or someone

retained by JetBlue to do said job for it and/or someone that JetBlue authorized to enter

the aircraft to take Mr. Tirado-Maldonado to the gate and/or someone that was acting for

and on behalf of JetBlue when he transported Mr. Tirado-Maldonado from the plane cabin

to the airport's terminal and/or JetBlue’s partner as recognized by JetBlue via e-mail dated

May 13, 2019; that is, said person was either an employee, agent or servant of JetBlue.

Furthermore, not strapping the legs to the footrests, pushing the wheelchair very hard

through an uneven surface such as a jet bridge, and failing to recognize that he was

dragging the foot of the passenger in spite the latter’s cries to stop are all negligent acts

or omissions that failed to meet JetBlue’s quality standards as also recognized by said

co-defendant in the e-mail notified to Mr. Tirado-Maldonado on May 13, 2019. Therefore,

JetBlue cannot limit its straight liability to 113,000 Special Drawing Rights but has to fully

compensate all the damages suffered by the Plaintiffs.

       46.    The physical injuries and pain endured by Mr. Tirado-Maldonado caused by

the fault and negligence of JetBlue are valued in a sum of not less than ONE MILLION

FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00), for which JetBlue and

Insurance Companies X, Y and Z are jointly and severally liable to the Plaintiffs.

       47.    The suffering, mental anguish and distress, and emotional damages

suffered by Mr. Tirado-Maldonado as a result of the physical injuries caused by the fault

and negligence of JetBlue are valued in a sum of not less than FIVE HUNDRED

THOUSAND DOLLARS ($500,000.00), for which JetBlue and Insurance Companies X,

Y and Z are jointly and severally liable to the Plaintiffs.

       48.    The mental anguish, suffering and emotional distress endured by Mrs. Parra

Toribio as a result of the physical injuries that the fault and negligence of JetBlue caused


                                                                                            7
          Case 3:20-cv-01213-FAB Document 4 Filed 05/06/20 Page 8 of 8




to her husband are valued in a sum of not less than TWO HUNDRED THOUSAND

DOLLARS ($200,000.00), for which JetBlue and Insurance Companies X, Y and Z are

jointly and severally liable to the Plaintiffs.

       49.        Consequently of the injuries sustained by Mr. Tirado-Maldonado because

of the fault and negligence of JetBlue, Plaintiffs had to incur and will continue to incur in

the future in medical expenses in excess of ONE THOUSAND DOLLARS ($1.000.00),

for which JetBlue and Insurance Companies X, Y and Z are jointly and severally liable to

the Plaintiffs.

       50.        Insurance Companies X, Y and Z are directly liable to the Plaintiffs for the

injuries and damages that they sustained because of the fault and negligence of its

insureds, JetBlue and the unknow defendants, according to articles 20.010 and 20.030

of the Insurance Code of Puerto Rico, 26 L.P.RA. §§ 2001 and 2003.

                                          V. JURY TRIAL

       51.        Plaintiffs demand trial by jury,

       WHEREFORE, Plaintiffs request very respectfully that this Honorable Court enter

judgment in a sum not less than the above claimed amounts, plus costs, pre-judgment

and post-judgment interests and attorneys’ fees.

       RESPECFULY SUBMITTED.

       In San Juan, Puerto Rico, this 5th day of May 2020.

                                                     s/Raphael Peña Ramón
                                                     Raphael Peña Ramón
                                                     USDC-PR-212201
                                                     PEÑA RAMÓN & CO. LAW FIRM
                                                     Cupey Professional Mall
                                                     359 San Claudio Ave.,
                                                      Suite 312
                                                     San Juan, PR 00926
                                                     Tel. (787) 977-9595
                                                     Fax. (787) 977-9494
                                                     rgpena@penaramonlaw.com




                                                                                            8
